Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 1 of 45 Page ID #45




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

   RONALD GARBER and SHERRY                      )
   HELGOE,                                       )
                                                 )
                  Plaintiffs,                    )
                                                 )
          v.                                     )
                                                 )     Case No. 3:20-cv-00025-SMY-RJD
   LORENZINI & ASSOCIATES, LTD.,                 )
   RONALD N. LORENZINI, JR. and ERIC             )
   A. FREELAND                                   )
                                                 )
                  Defendants.                    )

      LORENZINI DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

         Defendants, Lorenzini & Associates, Ltd., and Ronald N. Lorenzini, Jr.

  (collectively, “Lorenzini Defendants”), by and through their attorneys Wilson Elser

  Moskowitz Edelman & Dicker LLP, and in Answer to Plaintiffs’ Complaint for Legal

  Malpractice, states as follows:

                                NATURE OF THE ACTION

         1.      This is an action for legal malpractice to recover damages suffered at the

  hands of the attorneys who undertook to protect the interests of Garber and Helgoe.

         ANSWER:         Lorenzini Defendants admit that Plaintiffs’ Complaint makes

  allegations of legal malpractice against Plaintiffs’ former attorneys.

         2.      Instead of protecting Garber’s and Helgoe’s individual interests,

  Defendants undertook conflicted joint representation of Garber and Helgoe and six other

  separate defendants named in a suit, that largely involved other clients’ alleged violations

  of non-disclosure, non-solicitation, non-competition and independent consulting

  agreements captioned, Corcoran Consulting, LLC and B& B Mills Consulting, Inc. v.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 2 of 45 Page ID #46




  Cremservices, LLC a/k/a Consolidated Real Estate Management Services, d/b/a

  Monycall.com; Robert Corcoran; Brenda Corcoran; Real Estate Learning Institute, Inc.

  (a dissolved Illinois corporation); Real Estate Learning Institute, Inc. (a Florida

  corporation); Ronald Garber; Sherry Helgoe; Nancy Mueller: Laura Kombrink and

  Hannah Mullenix, pending in the United States District Court for the Southern District of

  Illinois under case no. 3:17-cv-803 (the “Corcoran Litigation.”)

         ANSWER:         Lorenzini Defendants admit that one of its former attorneys,

  Defendant Freeland, undertook representation of Plaintiffs in the Corcorcan

  Litigation. Lorenzini Defendants deny that said representation of Plaintiffs in the

  Corcoran Litigation was “conflicted joint representation.” Lorenzini Defendants are

  without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations in Paragraph 2.

         3.      Defendants’ negligence in, inter alia, undertaking joint representation of

  Garber and Helgoe on one hand, and the six other named defendants who had conflicting

  interests, on the other hand, and their failures to properly defend, preserve evidence, handle

  discovery and timely disclose a damages expert, severely impaired Garber’s and Helgoe’s

  defense of the Corcoran Litigation. As a result, Garber and Helgoe were placed in the

  predicament of having to pay substantial sums to defend and settle a case that would have

  otherwise been dismissed, tried to a successful defense verdict or resolved for a far lesser

  sum.

         ANSWER:         Lorenzini Defendants answer that Paragraph 3 asserts legal

  conclusions to which no responses are required. To the extent a response is required,
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 3 of 45 Page ID #47




  Lorenzini Defendants deny the allegations of Paragraph 3 to the extent they are

  directed at Lorenzini Defendants rather than Freeland.

                                         THE PARTIES

         4.      Plaintiff Ronald Garber is an individual residing in the City of Yorba Linda,

  County of Orange, in the State of California.

         ANSWER:         Admit.

         5.      Plaintiff Sherry Helgoe is an individual residing in the City of Yorba Linda,

  County of Orange, in the State of California.

         ANSWER:         Admit.

         6.      Defendant Lorenzini & Associates, Ltd. is a law firm organized as an

  Illinois professional corporation with its principal place of business in Plainfield, Illinois,

  Kendall County.

         ANSWER:         Admit.

         7.      Defendant Ronald N. Lorenzini, Jr. is a resident of the State of Illinois and

  was, at all times material to this Complaint, an attorney licensed to practice law, and a

  partner with Lorenzini & Associates, Ltd. in its Plainfield, Illinois office located in Kendall

  County, Illinois.

         ANSWER:         Admit.

         8.      Defendant Eric A. Freeland (“Freeland”) is a resident of the State of Illinois

  and was, at all times material to this Complaint, an attorney licensed to practice law, and

  an employee and agent of Lorenzini & Associates, Ltd. in its Plainfield, Illinois office

  located in Kendall County, Illinois.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 4 of 45 Page ID #48




          ANSWER:        Admit that Freeland is an attorney licensed to practice law and

  Admit further that Freeland was an employee and agent of Lorenzini & Associates,

  Ltd. Lorenzini Defendants are without knowledge and information sufficient to form

  a belief about the remaining allegations of Paragraph 8.

                                 JURISDICTION & VENUE

          9.      Because Garber and Helgoe are citizens of the State of California and

  Defendants are citizens of the State of Illinois, there is complete diversity of citizenship.

  The matter in controversy in this case exceeds the sum or value of $75,000.00, exclusive

  of interest and costs. Therefore, this action is within this Court’s original jurisdiction under

  28 U.S.C. § 1332.

          ANSWER:        Lorenzini Defendants admit that there exists diversity of

  citizenship. Lorenzini Defendants are without knowledge and information sufficient

  to form a belief about the remaining allegations of Paragraph 9.

          10.     Venue is proper under 28 U.S.C. § 1391(b)(2) in that this action has been

  brought within the judicial district in which a substantial part of the events or omissions

  giving rise to the claim occurred and within which each Defendant is subject to personal

  jurisdiction.

          ANSWER:        Lorenzini Defendants admit the allegations of Paragraph 10.

                                             FACTS

                             The Underlying Corcoran Litigation

          11.     In 1989, Robert Corcoran founded Corcoran Consulting, LLC (“Corcoran

  Consulting”), a business that performed real estate coaching and consulting services. As of
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 5 of 45 Page ID #49




  November 30, 2015, B&B Mills owned 23.1% of the membership interests in Corcoran

  Consulting and Robert Corcoran, through RELI, owned the other 76.9%.

         ANSWER:         Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 11.

         12.     On November 30, 2015, B&B Mills and RELI and/or Robert Corcoran

  entered into a Membership Interest Purchase Agreement (the “Purchase Agreement”),

  whereby B&B Mills purchased the remaining membership interests in Corcoran

  Consulting, LLC (“Corcoran Consulting”) from Robert Corcoran and/or RELI.

         ANSWER:         Lorenzini Defendants admit the allegations of Paragraph 12

  insofar as they are consistent with the plain language of the alleged documents cited

  therein.

         13.     As part of the Purchase Agreement, Robert Corcoran entered into a non-

  disclosure and non-solicitation agreement (the “NDA”) for a one-year period whereby he

  agreed, inter alia, not to use Corcoran Consulting information, conduct competing

  business, or solicit or recruit employees.

         ANSWER:         Lorenzini Defendants admit the allegations of Paragraph 13

  insofar as they are consistent with the plain language of the alleged documents cited

  therein.

         14.     After the entry into the Purchase Agreement, Robert Corcoran continued to

  work for Corcoran Consulting as an independent contractor pursuant to an Independent

  Consulting Agreement whereby he agreed not to reveal confidential information or trade

  secrets belonging to Corcoran Consulting.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 6 of 45 Page ID #50




         ANSWER:         Lorenzini Defendants admit that Robert Corcoran worked for

  Corcoran Consulting “for a time.” By way of further answer, Lorenzini Defendants

  admit the remaining allegations of Paragraph 14 insofar as they are consistent with

  the plain language the Independent Consulting Agreement cited therein.

         15.     Garber has for years participated and worked in the real estate industry.

  Garber has also known Robert Corcoran since the 1990’s, as both worked in the real estate

  industry, Garber had been a client of Corcoran’s, and at times they worked together and

  developed materials for use in their respective real estate businesses. As a client of

  Corcoran’s Garber was granted permission to use certain Corcoran materials.

         ANSWER:         Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 15.

         16.     Helgoe works as a marriage and family therapist, college professor, and is

  married to Garber.

         ANSWER:         Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 16.

         17.     In and around 2016, Corcoran approached Garber concerning the formation

  of a business to promote their specific skills in the real estate industry, and they agreed to

  and did form CREMServices, LLC.

         ANSWER:         Lorenzini Defendants admit that Corcoran and Garber agreed

  to and formed CREMServices, LLC in and around 2016. Lorenzini Defendants are

  without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations in Paragraph 17.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 7 of 45 Page ID #51




         18.     The documents that created CREMServices reflected its members to be

  Garber, Helgoe, Robert Corcoran and his wife Brenda Corcoran. However, at relevant

  times, no operating agreement was entered into for CREMServices.

         ANSWER:        Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 18.

         19.     The inclusion of Helgoe on the articles of incorporation for the formation

  of CREMServices was Helgoe’s only involvement in CREMServices and she thereafter

  did not participate in or have an ownership interest in the business in any manner.

         ANSWER:        Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 19.

         20.     At the time of the formation of CREMServices Robert Corcoran was still

  working in and providing services through Corcoran Consulting.

         ANSWER:        Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 20.

         21.     Although Garber was aware that Bubba Mills had purchased Robert

  Corcoran’s business, he was not informed nor aware of any contractual undertakings

  Robert Corcoran had made with Mills, including the fact Corcoran had sold his business to

  Mills for $2,700,000 and the sale included confidentiality, non-disclosure, non-

  competition, non-solicitation and independent contractor agreements. Instead, Garber

  believed Corcoran had the authority to use and transmit to Garber the information

  possessed by Corcoran.

         ANSWER:        Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 21.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 8 of 45 Page ID #52




          22.      In the course of starting the CREMServices business, CREMServices hired

  Nancy Mueller (“Mueller”) who was at one time previously employed by Corcoran

  Consulting as a bookkeeper. While a bookkeeper with Corcoran Consulting Mueller

  entered into a Bookkeeper Position Agreement, in which Mueller agreed to not engage in

  other business activity, to devote her full time and attention to Corcoran Consulting, and

  further agreed to not disclose or reveal confidential information or trade secrets. Mueller

  also entered a Non-Compete Agreement with Corcoran Consulting, wherein Mueller

  agreed to not disclose customer lists, databases, marketing systems, trade secrets and other

  confidential material, and to not do business or consulting that would create competition

  with Corcoran Consulting for a period of 24 months after leaving her position.

          ANSWER:         Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 22.

          23.      In the course of starting the CREMServices business, in February 2017,

  Robert Corcoran advised his assistant, Nancy Mullenix (“Mullenix”), who at the time

  worked at Corcoran Consulting, to provide Garber with certain information in Corcoran’s

  possession. Mullenix and Corcoran Consulting entered into a Non-Disclosure Agreement

  in 2016, in which Mullenix agreed to not disclose or reveal confidential information or

  trade secrets.

          ANSWER:         Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 23.

          24.      Garber was unaware of Mueller’s and Mullenix’ agreements with Corcoran

  Consulting and also did not believe the information to be proprietary or that there was any

  restriction on the use or transmission of the information because, among other things, the
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 9 of 45 Page ID #53




  information included materials that Garber and Corcoran had developed over the years

  while working in the real estate education and consulting industry, it was generally publicly

  available, or it was information Garber had permission to use as a client of Corcoran.

         ANSWER:         Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 24.

         25.     In response to Robert Corcoran’s request, Garber expected to receive only

  certain specific documents he and Corcoran had previously developed or worked on

  together. Instead, Mullenix transmitted to Garber documents much greater than he needed

  or wanted through links to the “Corcoran Consulting Computer Folder.”

         ANSWER:         Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 25.

         26.     At all times relevant, Garber was assured by Robert Corcoran that

  CREMServices had a right to use Corcoran Consulting documents and information.

         ANSWER:         Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 26.

         27.     On July 27, 2017, Corcoran Consulting and B&B Mills filed suit against

  CREMServices, Ronald Garber, Sherry Helgoe, Nancy Mueller, Laura Kombrink, and

  Hannah Mullenix in the Corcoran Litigation.

         ANSWER:         Lorenzini Defendants admit the allegations in Paragraph 27.

         28.     The complaint in the Corcoran Litigation alleged a number of claims related

  to Robert Corcoran’s alleged breach of the NDA and Independent Consulting Agreements

  that centered around his wrongful acquisition of Corcoran Consulting documents and/or

  information for use by CREMServices. Included was Mueller’s providing to Garber the
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 10 of 45 Page ID #54




  link to Corcoran Consulting documents as well as Mueller’s unauthorized downloading of

  other information, Mullinex’s copying of Corcoran Consulting’s Top Producer database to

  her home computer, and Mullinex’s work for CREMServices while still employed by

  Corcoran Consulting. The complaint further detailed Robert Corcoran’s, Mueller’s and

  Mullinex’s additional use and duplication of Corcoran Consulting materials and the

  breaches of their agreements with Corcoran Consulting.

         ANSWER:        Lorenzini Defendants admit that the Complaint in the Corcoran

  Litigation contains the allegations enumerated in Paragraph 28. Lorenzini

  Defendants are without knowledge or information sufficient to form a belief as to the

  authenticity or truth of those statements.

         29.     Helgoe and Garber had no contractual undertakings with the Corcoran

  Litigation plaintiffs and did not know of Corcoran’s, Mueller’s and Mullinex’s contractual

  undertakings and breaches. Nevertheless, they were named as co-conspirators and co-

  actors in the acts committed by the other named defendants.

         ANSWER:        Lorenzini Defendants admit that Helgoe and Garber were

  named as co-conspirators and co-actors “in the acts committed by the other named

  defendants” in the Corcoran Litigation. Lorenzini Defendants are without knowledge

  or information sufficient to form a belief as to the truth of the remaining allegations

  in Paragraph 29.

         30.     The complaint in the Corcoran Litigation sought to recover monetary

  damages from all the defendants for conspiracy to violate the Computer Fraud & Abuse

  Act 18 U.S. C. § 1030(b), violation of the Illinois Trade Secrets Act 765 ILCS § 1065/2,

  tortious interference, and civil conspiracy, among other claims.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 11 of 45 Page ID #55




         ANSWER:         Lorenzini Defendants admit that the Complaint in the Corcoran

  Litigation seeks the relief enumerated in Paragraph 30.

                       Defendants’ Joint Conflicted Representation

         31.     To address and defend the suit, Garber and Helgoe sought out representation

  and consulted with Defendants. Defendants proposed representing all named defendants in

  the suit, except for Mueller and Mullenix. Defendants, however, did not make any

  individualized assessment of the claims against Garber and Helgoe or advise them of the

  implications or risks of the proposed joint representation.

         ANSWER:         Lorenzini Defendants admit that Garber and Helgoe consulted

  with Lorenzini Defendants “to address and defend” the Corcoran Litigation.

  Lorenzini Defendants deny the remaining allegations in Paragraph 31.

         32.     Among other things, Defendants failed to consider the implications of the

  fact that Garber and Helgoe had no knowledge of the agreements entered into by Robert

  Corcoran, Mueller, and Mullinex, agreements Robert Corcoran, Mueller and Mullinex

  were obviously aware of. As a result, Garber and Helgoe were in a far different position

  from the other named defendants, not only because they did not enter into the subject

  agreements, but also because many of the claims included an intent element and their lack

  of knowledge showed a lack of intent.

         ANSWER:         Lorenzini Defendants answer that Paragraph 32 asserts legal

  conclusions to which no response is required. To the extent a response is required,

  Lorenzini Defendants state that they are without knowledge or information sufficient

  to form a belief as to the truth of the allegations in Paragraph 32.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 12 of 45 Page ID #56




         33.     Defendants also failed to consider or advise Garber and Helgoe that a joint

  representation with the other defendants would negatively impact their particular and

  individual defenses to the claims.

         ANSWER:         Lorenzini Defendants answer that Paragraph 33 asserts legal

  conclusions to which no response is required. To the extent a response is required,

  Lorenzini Defendants state that they are without knowledge or information sufficient

  to form a belief as to the truth of the allegations in Paragraph 33.

         34.     Among other things, a joint representation: supported the complaint’s

  allegations that the parties conspired and acted in concert; prevented Garber and Helgoe

  from isolating their particular lack of involvement and lack of knowledge in order to

  effectively and efficiently further their defenses; included Garber and Helgoe in protracted

  discovery that mainly involved Robert Corcoran and his interests; prevented Garber and

  Helgoe from filing third-party or cross claims against Robert Corcoran; prevented Garber

  and Helgoe from vigorously cross examining Robert Corcoran or the other co-clients in

  order to obtain evidence favorable to Garber and Helgoe and demonstrate their lack of

  involvement and knowledge; subjected Garber and Helgoe to the risk that other co-clients

  change counsel which would either require Garber and Helgoe to also change counsel due

  to the additional conflict created thereby or otherwise hobble their defense as a result.

         ANSWER:         Lorenzini Defendants answer that Paragraph 34 asserts legal

  conclusions to which no response is required. To the extent a response is required,

  Lorenzini Defendants state that they are without knowledge or information sufficient

  to form a belief as to the truth of the allegations in Paragraph 34.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 13 of 45 Page ID #57




          35.     Defendants also either knew or failed to consider that Garber’s and Robert

  Corcoran’s testimony on a key points was in direct conflict. As an example, Garber

  maintains that he was unaware the non-disclosure and confidentiality agreements, whereas

  Robert Corcoran claimed that Garber was aware of them.

          ANSWER:         Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 35.

          36.     As a result of the allegations in the complaint, the disparate positions and

  particular interests of those involved, a concurrent conflict of interest existed that prevented

  Defendants from jointly representing Garber and Helgoe and the other co-clients or,

  alternatively, required their informed consent to the representation.

          ANSWER:         Lorenzini Defendants answer that Paragraph 36 asserts a legal

  conclusion to which no response is required. To the extent a response is required,

  Lorenzini Defendants state that they are without knowledge or information sufficient

  to form a belief as to the truth of the allegations in Paragraph 36.

          37.     Despite the conflict and the failures to consider and or advise as described

  Defendants nevertheless proposed and pressured Garber and Helgoe to agree to joint

  representation. This is demonstrated in Defendant Ronald Lorenzini’s August 26, 2017

  email to Garber that stated, in part:

          Ron... I talked again with Bob [Corcoran]. Here’s where we are...

          There are currently no conflicts existing v. you and any of the other
          defendants we are representing (i.e., all but Nancy) and therefore we can
          represent you as well. Not only will our representation benefit you but
          having you on board benefits all. You understand the issues and with your
          knowledge and access to documentation, you can assist with the support of
          the defense. In addition the process is ultimately more efficient and as well
          presents a unified stance.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 14 of 45 Page ID #58




  (emphasis added)

         ANSWER:        Lorenzini Defendants deny the allegation that they “proposed

  and pressured Garber and Helgoe to agree to joint representation,” and Lorenzini

  Defendants further deny that the quoted email “demonstrates” any attempt to

  propose and pressure Garber and Helgoe into agreeing to joint representation. By

  way of further answer, Lorenzini Defendants admit the accuracy of the quoted

  portion of Ronald Lorenzini’s August 26, 2017, email to Garber.

         38.     Defendant Ron Lorenzini’s statement that the were no conflicts was plainly

  wrong, and certainly one-sided and incomplete as it does not disclose any of the many risks

  of joint conflicted representation or provide that the necessary informed consent was

  obtained from Garber and Helgoe.

         ANSWER:        Lorenzini Defendants deny the allegations of Paragraph 38

  insofar as they seek to alter the meaning and effect of the August 26, 2017, Email.

  Lorenzini Defendants further answer that the quoted portion of the August 26, 2017,

  Email speaks for itself. By way of further answer, Lorenzini Defendants state that the

  remaining allegations of Paragraph 38 contain legal conclusions to which no response

  is required.

         39.     Also, given, among other things, Corcoran’s and Garber’s conflicting

  positions on the non-compete agreement Defendant Lorenzini’s statement that a “unified

  stance” could be made with joint representation was also plainly wrong.

         ANSWER:        Lorenzini Defendants answer that Paragraph 39 asserts legal

  conclusions to which no response is required. To the extent a response is required,
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 15 of 45 Page ID #59




  Lorenzini Defendants state that they are without knowledge or information sufficient

  to form a belief as to the truth of the allegations in Paragraph 39.

         40.       Defendant Ron Lorenzini’s statement is also an acknowledgement that he

  sought to represent Garber and Helgoe in order to benefit the co-clients, and yet failed to

  advise Garber and Helgoe of any of the risks of such representation or obtain their informed

  consent.

         ANSWER:           Lorenzini Defendants deny the allegations of Paragraph 40.

         41.       Defendant Ron Lorenzini’s August 26, 2017 email also further

  demonstrates a conflict through the sharing of fees between the co-clients, and even his

  taking sides on that conflict to benefit himself and his firm. Specifically, Defendant Ron

  Lorenzini wrote:

         As we discussed, Bob [Corcoran] has requested payment of 50% of all fees
         incurred to date and through the Motion to Dismiss – a large sum. I talked
         with Bob re a compromise proposal/solution and the following summarizes
         same:
               You contribute $5k to fees incurred to date;
               You agree to pay all fees incurred v. you re the Motion to Dismiss;
               Fees will not exceed an aggregate $15K (this assumes we are
                successful via the Motion to Dismiss, without extensive further
                briefing and without a full hearing on same);
               $5K paid upon signing of Engagement Letter.

             I believe this to be a fair compromise and as with any true compromise it
             stings both sides. Perhaps in short run you incur less if engaging your own
             counsel. But I’m sure you’ve considered this question: is there a premium
             to be paid to maintain strong relationship with Ron and related
             opportunities and ventures?

         ANSWER:           Lorenzini Defendants deny the allegations of Paragraph 41

  insofar as they seek to alter the meaning and effect of the August 26, 2017, Email.

  Lorenzini Defendants further answer that the quoted portion of the August 26, 2017,

  Email speaks for itself.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 16 of 45 Page ID #60




         42.     The same email also shows Defendant Ron Lorenzini, instead of properly

  advising Helgoe and Garber or obtaining their informed consent, pressed for a quick

  response. He stated:

         Respectfully Ron, this is a firm proposal and I need an answer quickly - by
         Monday morning. Eric needs to know re pleadings and strategy if you in or
         out.

         ANSWER:         Lorenzini Defendants deny the allegations of Paragraph 42

  insofar as they seek to alter the meaning and effect of the August 26, 2017, Email.

  Lorenzini Defendants further answer that the quoted portion of the August 26, 2017,

  Email speaks for itself.

         43.     In a follow up email to Garber on August 29, 2017 Defendant Ron Lorenzini

  further bullied Garber into agreeing to the representation, again with no disclosure of the

  conflicts, risks or informed consent.

         ANSWER:         Ronald Lorenzini denies ever “bullying” Garber and further

  denies the allegation that Lorenzini Defendants did not disclose “the conflicts, risks

  or informed consent.” Lorenzini Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations in Paragraph

  43.

         44.     On August 27, 2017, Defendant Ron Lorenzini sent Garber and Helgoe a

  written engagement agreement for the Corcoran Litigation asking them to consent to their

  “common representation.”

         ANSWER:         Lorenzini Defendants admit that an Engagement Agreement

  was sent to, and executed by Garber and Helgoe. Lorenzini Defendants deny any
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 17 of 45 Page ID #61




  allegations in Paragraph 44 that are inconsistent with the Engagement Agreement

  executed by Garber and Helgoe.

         45.     Defendants’ engagement agreement further wrongly advised Garber and

  Helgoe that their “common representation” did not involve a concurrent conflict of interest,

  and that they “reasonably believed” it could provide “competent representation to each of

  you.” Given the adversity of the interests of Garber and Helgoe and the other co-clients,

  Defendants had a conflict of interest that could not be waived, was not effectively waived

  and which precluded them from providing competent representation.

         ANSWER:        Lorenzini Defendants answer that Paragraph 45 asserts legal

  conclusions to which no response is required. To the extent a response is required,

  Lorenzini Defendants state that the “Engagement Agreement” referenced in

  Paragraph 45 speaks for itself and denies any characterization of its contents that is

  contrary to its plain language. Lorenzini Defendants state that they are without

  knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations in Paragraph 45.

         46.     In addition, although Helgoe and Garber were first told their representation

  would cost only $15,000, that estimate became woefully inadequate because, as a result of

  the joint conflicted representation, Helgoe and Garber were pulled into having to respond

  to and/or pay for discovery, most of which involved Robert Corcoran, when, had they been

  separately represented, the discovery could have been entirely avoided or substantially

  limited and their respective motions to dismiss could have been advanced and resolved.

         ANSWER:        Lorenzini Defendants answer that Paragraph 46 asserts legal

  conclusions to which no response is required. To the extent a response is required,
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 18 of 45 Page ID #62




  Lorenzini Defendants state that they are without knowledge or information sufficient

  to form a belief as to the truth of the allegations in Paragraph 46.

          47.    Further, after additional fees accrued as a result of the joint conflicted

  representation, Defendants wrongfully advocated for a split of the defense costs between

  their already conflicted co-clients and encouraged and advised Helgoe and Garber to agree

  to an arbitrary 75% / 25% split.

          ANSWER:        Lorenzini Defendants admit that a fee split was discussed with

  Helgoe and Garber, and deny any characterization of that split as “arbitrary”. To the

  extent the allegations of Paragraph 47 are not legal conclusions which no response is

  required, Lorenzini Defendants deny the remaining allegations of Paragraph 47.

          48.    Thus, Defendants not only had a conflict of interest in undertaking the joint

  representation in the first place, they had a conflict of interest that prevented them from

  advocating or being involved with the fee split agreement between their co-clients who

  obviously had individual and particular interests. Accordingly, Defendants encouraged and

  advocated for the fee split for their own best interests in getting paid and/or the best

  interests of the other co-clients, as opposed to Helgoe’s and Garber’s individualized best

  interests.

          ANSWER:        Lorenzini Defendants answer that Paragraph 48 asserts legal

  conclusions to which no response is required. To the extent a response is required,

  Lorenzini Defendants state that they are without knowledge or information sufficient

  to form a belief as to the truth of the allegations in Paragraph 48.

          49.    Moreover, further evidencing the conflicted representation, Defendants

  initially filed counterclaims and third-party claims in the Corcoran Litigation on behalf of
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 19 of 45 Page ID #63




  Robert Corcoran and one of his entities only. The counterclaims and third-party claims

  furthered Garber’s and Helgoe’s exposure to defense fees charged by Defendants, further

  entrenched them in protracted discovery – including that which mainly involved Corcoran

  and his interests only – and further delayed resolution of Garber’s and Helgoe’s

  individualized claims and defenses.

         ANSWER:           Lorenzini Defendants admit that Paragraph 49 accurately

  recites certain filings in the Corcoran Litigation. By way of further answer,

  Paragraph 49 contains legal conclusions to which no response is required. To the

  extent a response is required, Lorenzini Defendants state that they are without

  knowledge and information sufficient to form a belief about the truth of the remaining

  allegations in Paragraph 49.

               Defendants’ Negligent Handling of the Corcoran Litigation

         50.     Instead     of   asserting   Garber’s   and   Helgoe’s   unwitting    and/or

  noninvolvement in the matters alleged in the Corcoran Litigation, Defendants negligently

  implemented a joint defense strategy that unnecessarily delayed the resolution of the claims

  against them and had the effect of suggesting that Garber and Helgoe were accomplices to

  Robert and Brenda Corcoran, even though they had no such involvement in their activities.

         ANSWER:           Paragraph 50 contains legal conclusions to which no response is

  required. To the extent a response is required, Lorenzini Defendants state that they

  are without knowledge and information sufficient to form a belief about the truth of

  the allegations in Paragraph 50. To the extent Paragraph 50 does not contain legal

  conclusions to which no response is required, Lorenzini Defendants deny that any
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 20 of 45 Page ID #64




  implementation of a joint defense strategy in the Corcoran Litigation was

  “negligently implemented.”

         51.     With non-conflicted representation separate from the other defendants

  Garber and Helgoe would have been distinguished and distanced from the alleged

  contractual breaches and wrongful conduct of Corcoran, Mueller and Mullinex because

  they had no agreements with Corcoran Consulting and no knowledge of the agreements

  with Corcoran. Instead, Defendants’ joint conflicted representation furthered the theory

  that the underlying defendants acted in concert and conspired, among other things. This is

  a risk that was never disclosed to Garber or Helgoe by Defendants.

         ANSWER:        Paragraph 51 contains legal conclusions to which no response is

  required. To the extent a response is required, Lorenzini Defendants state that they

  are without knowledge and information sufficient to form a belief about the truth of

  the allegations in Paragraph 51.

         52.     Independent representation for Garber and Helgoe would have also

  advanced their interests in a prompter and cost-efficient fashion. They stood in a far

  different position from the other co-clients and could have advanced their defenses with

  little or no discovery burden. Instead, through the joint conflicted representation their

  defenses were not advanced, and they became mired in expensive discovery, largely

  involving Corcoran and the other co-clients. This is a risk that was never disclosed to

  Garber or Helgoe by Defendants.

         ANSWER:        Paragraph 52 contains legal conclusions to which no response is

  required. To the extent a response is required, Lorenzini Defendants state that they
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 21 of 45 Page ID #65




  are without knowledge and information sufficient to form a belief about the truth of

  the allegations in Paragraph 52.

         53.     Independent counsel would have also advised Garber and Helgoe of the

  availability of contribution and indemnity claims against Robert Corcoran and the other

  co-clients, which, had they been filed, would have further distinguished and distanced their

  conduct from the “target” defendants and hastened resolution. This is an avenue that was

  never disclosed to Garber or Helgoe or explored by Defendants.

         ANSWER:         Paragraph 53 contains legal conclusions to which no response is

  required. To the extent a response is required, Lorenzini Defendants state that they

  are without knowledge and information sufficient to form a belief about the truth of

  the allegations in Paragraph 53.

         54.     Independent representation also would have sought and obtained for Garber

  and Helgoe an early settlement with the Corcoran Consulting plaintiffs for a relatively

  nominal sum, especially given that Helgoe had no involvement in the matters alleged and

  Garber could have offered assistance to the plaintiffs in their claims against Corcoran and

  the other named defendants. This is an avenue that was never disclosed to Garber or Helgoe

  or explored by Defendants.

         ANSWER:         Paragraph 54 contains legal conclusions to which no response is

  required. To the extent a response is required, Lorenzini Defendants state that they

  are without knowledge and information sufficient to form a belief about the truth of

  the allegations in Paragraph 54.

         55.     Also, because Robert and Brenda Corcoran were paying a greater

  percentage of the defense fees, Defendants largely, if not entirely, took direction from them
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 22 of 45 Page ID #66




  in a manner that served their best interests and were either detrimental to or did not consider

  the individual interests of Garber and Helgoe. This is a fact that was never disclosed to

  Garber or Helgoe by Defendants.

         ANSWER:         Lorenzini Defendants are without knowledge and information

  sufficient to form a belief about the truth of the allegations in Paragraph 55.

         56.     To make matters even worse, Defendants took direction from Robert

  Corcoran to refuse to turn over his financial documents in discovery, and implemented an

  overarching strategy of forcing the Corcoran Litigation plaintiffs to spend as much money

  as possible in hopes of forcing them to settle or drop the case due to an inability to pay

  plaintiffs’ counsel. Defendants did not seek or obtain Garber’s or Helgoe’s consent to

  employ this ill-advised, dilatoriness strategy, which resulted in motions to compel,

  sanctions, increased fees charged to Garber and Helgoe, a delay in the resolution of their

  individualized claims and defenses, and prejudice to their interests before the court.

         ANSWER:         Lorenzini Defendants are without knowledge and information

  sufficient to form a belief about the truth of the allegations in Paragraph 56.

         57.     The joint and conflicted representation further harmed Helgoe and Garber

  because Robert Corcoran and other co-client witnesses were not properly questioned by

  Defendants in their depositions in order to support Garber’s and Helgoe’s defense theories

  when individualized representation would have presented no impediment to such

  examination. This is a risk that was never disclosed to Garber or Helgoe by Defendants.

         ANSWER:         Lorenzini Defendants are without knowledge and information

  sufficient to form a belief about the truth of the allegations in Paragraph 57.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 23 of 45 Page ID #67




         58.     Defendants also never disclosed to Garber or Helgoe the risks, costs,

  conflicts and negative implications associated with having one of their co-clients

  terminating Defendants and choosing new counsel to defend the Corcoran Litigation.

  These risks, costs, conflicts and negative implications came to fruition when Robert and

  Brenda Corcoran terminated Defendants in 2018 and hired new counsel. As a result,

  Defendants had an even more pronounced conflict of interest because they would have

  been prohibited from, for example, using confidential client communications learned while

  counsel for the Corcorans and otherwise vigorously cross examining the Corcoran’s to

  assert Garber’s and Helgoe’s defenses.

         ANSWER:        Lorenzini Defendants admit that Robert and Brenda Corcoran

  terminated Lorenzini Defendants (through terminating Freeland) in 2018 and hired

  new counsel with respect to the Corcoran Litigation. By way of further answer,

  Lorenzini Defendants state that Paragraph 58 contains legal conclusions to which no

  response is required. However, to the extent the remaining allegations of Paragraph

  58 do not contain legal conclusions, Lorenzini Defendants are without knowledge and

  information sufficient to form a belief about the remaining allegations of Paragraph

  58.

         59.     Due to Defendants’ joint conflicted representation and failures, they also

  failed to advise and address the risks of other co-clients settling the claims against them

  and leaving Garber and Helgoe as the remaining “target” defendants. This is also a risk that

  came to pass when the Corcorans hired new counsel and settled with the Corcoran

  Litigation plaintiffs, leaving Garber and Helgoe as the only remaining “target” defendants

  months prior to trial. As a result, Defendants failed preserve for trial Robert Corcoran’s
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 24 of 45 Page ID #68




  testimony supportive of Garber’s and Helgoe’s defense theories, Corcoran’s settlement put

  him beyond the reach of the court’s subpoena power, and Defendants turned a matter where

  Garber and Helgoe had little or no involvement or exposure into a case where they were

  the remaining target defendants unprepared to address the potentially devastating damage

  claims.

            ANSWER:      Lorenzini Defendants admit that Robert and Brenda Corcoran

  hired new counsel with respect to the Corcoran Litigation in 2018 and subsequently

  settled with the Plaintiffs in the Corcoran Litigation. By way of further answer,

  Lorenzini Defendants state that Paragraph 59 contains legal conclusions to which no

  response is required. However, to the extent the remaining allegations of Paragraph

  59 do not contain legal conclusions, Lorenzini Defendants are without knowledge and

  information sufficient to form a belief about the remaining allegations of Paragraph

  59.

            60.   Defendants also failed to communicate important events in the Corcoran

  Litigation, such as the deposition of Bubba Mills, in time for adequate preparation and

  involvement by Garber and Helgoe.

            ANSWER:      Lorenzini Defendants are without knowledge or information

  sufficient to form a belief about the truth of the allegations contained in Paragraph

  60.

            61.   Defendants also were not competent to defend the Corcoran Litigation and

  manage the electronic discovery that was obviously at the center of case. As Eric Freeland

  admitted in a court filing in the case, he “had never been involved in a case involving e-

  discovery to the extent involved in this case. Defendants’ counsel had never retained an e-
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 25 of 45 Page ID #69




  discovery firm and was unfamiliar with the data collection and review process involved in

  a case where more than 35,000 emails were collected.” Freeland also admitted he had never

  used the Relativity software program used to manage the e-discovery.

         ANSWER:        The allegations of Paragraph 61 are not directed at Lorenzini

  Defendants. As such, Lorenzini Defendants makes no answer the allegations

  contained therein.

         62.     Freeland’s lack of competence harmed Garber and Helgoe through the

  inordinate amount of time devoted for him to attempt to learn how to handle e-discovery,

  and through his failure to timely and fully respond to the Corcoran Litigation plaintiffs’

  discovery requests. As a result, orders for compliance were entered, which were not

  complied with, and ultimately the court entered a sanction award against Freeland in the

  sum of $38,750.57 and reserved further sanctions if warranted.

         ANSWER:        The allegations of Paragraph 62 are not directed at Lorenzini

  Defendants. As such, Lorenzini Defendants makes no answer the allegations

  contained therein.

         63.     Defendants’ lack of competence is also demonstrated through Freeland’s

  inability to use rudimentary programs such as Dropbox in gathering and processing data

  supplied by Garber.

         ANSWER:        Defendant Ronald Lorenzini, individually, makes no answer to

  the allegations of Paragraph 63 as they are not directed at him. Lorenzini &

  Associates denies the alleged lack of competence. Lorenzini Defendants further state

  that they are without knowledge and information sufficient to form a belief about the

  truth of the remaining allegations of Paragraph 63.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 26 of 45 Page ID #70




          64.    Defendants’ lack of competence and negligence is further demonstrated in

  their handling of Robert Corcoran’s laptop computer. Around the time the Corcoran

  Litigation was filed Corcoran “wiped” his laptop of data. This fact alone presented yet

  another conflict between Corcoran and Garber and Helgoe that was not disclosed or

  addressed by Defendants. Further, to make matters worse, Freeland represented to counsel

  for the Corcoran Litigation plaintiffs that a back-up had been made when one had not been

  made.

          ANSWER:        Defendant Ronald Lorenzini, individually, makes no answer to

  the allegations of Paragraph 64 as they are not directed at him. Lorenzini &

  Associates denies the alleged lack of competence and negligence. To the extent the

  remaining allegations are not legal conclusions to which no response is required,

  Lorenzini Defendants state that are without knowledge and information sufficient to

  form a belief about the truth of the remaining allegations of Paragraph 64.

          65.    Worse yet, when the Magistrate Daly ordered the laptop to be produced for

  a third-party forensic review in Corcoran Litigation, Freeland disregarded the order and

  sent it to his own forensic expert.

          ANSWER:        The allegations of Paragraph 65 are not directed at Lorenzini

  Defendants. As such, Lorenzini Defendants make no answer to the allegations

  contained therein.

          66.    Also, consistent with Defendants’ undisclosed overarching strategy of

  forcing the Corcoran Litigation plaintiffs to spend as much money as possible, as dictated

  by Robert Corcoran, Defendants failed to timely and fully comply with discovery requests

  and discovery orders by the court in the Corcoran Litigation.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 27 of 45 Page ID #71




          ANSWER:         Lorenzini Defendants deny the allegations of Paragraph 66.

          67.     As a result of Defendants’ failures to comply, motions for compliance and

  sanctions were filed, which further delayed and distracted from the resolution of the claims

  against Garber and Helgoe, drove up their defense costs, and undermined their standing and

  credibility before the court.

          ANSWER:         Lorenzini Defendants admit that the referenced “motions for

  compliance and sanctions” were filed in the Corcoran Litigation, but denies any

  characterization of said filings that contradict the plain language contained therein.

  Lorenzini Defendants state that they are without knowledge and information

  sufficient to form a belief about the truth of the remaining allegations in Paragraph

  67.

          68.     In a June 14, 2018 Report and Recommendations on the Corcoran Litigation

  plaintiffs’ motions for sanctions, Magistrate Judge Reona J. Daly found “the conduct of

  Defendants’ counsel with regard to discovery in this case inexcusable,” “there is no excuse

  for his delay in responding to discovery requests for the previous five months,” his “decision

  to interfere with the laptop was a willful defiance of the Court Order,” his conduct was

  “beyond comprehension,” and “his actions are entirely consistent with” an “overarching

  strategy of forcing the Plaintiffs to spend as much money as possible, in the interest of forcing

  them to settle or drop the case due to an inability to pay their attorneys.” As a result, the court

  concluded that “ordering Defendants’ counsel to pay Plaintiff’s expenses incurred due to his

  persistent delays in responding to discovery is a proportionate response” and ordered

  Defendant Freeland to pay $38,750.57 and Corcoran to pay $5,000 as a sanction for their
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 28 of 45 Page ID #72




  misconduct. The court also reserved entering an award of further sanctions pending

  completion of forensic analysis.

           ANSWER:       Lorenzini Defendants admit that Paragraph 68 accurately

  recites portions of Magistrate Judge Daly’s Report and Recommendations of June 14,

  2018, in the Corcoran Litigation and that those quotations speak for themselves.

           69.   Chief    Judge      Reagan   adopted    Magistrate    Daly’s    Report    and

  Recommendation in its entirety in a January 7, 2019 Memorandum & Order that, among

  other things, found “Defendants’ conduct during the five-month period when Plaintiffs’

  counsel diligently pursued responses to written discovery requests is inexcusable,” “it is

  unreasonable for Defendants to avoid, delay, and duck discovery responsibilities for

  months on end,” the “actions mirror the strategy of driving up Plaintiffs’ attorneys’ fees

  described” to the court, and that Defendant Freeland’s conduct is “unsettling” and “[h]e

  employed delay tactics to avoid turning over discovery to plaintiffs, and plaintiffs’ counsel

  had to fight for more than five months to secure documents necessary to advance this

  litigation, at great financial cost to plaintiffs.” As a result, Judge Reagan concluded that

  “[f]inancial sanctions to compensate Plaintiffs for the significant attorneys’ fees accrued

  during the discovery dispute process, which included willful defiance of Judge Daly’s

  orders by Freeland and delay at every opportunity, are proportional and called for in this

  case.”

           ANSWER:       Lorenzini Defendants admit that Paragraph 69 accurately

  recites portions of Judge Reagan’s January 7, 2019, Memorandum & Order and those

  recitations speak for themselves.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 29 of 45 Page ID #73




            70.   The pattern of discovery non-compliance and misconduct by Defendants

  lead to an additional “death penalty” motion for sanctions against all of Defendants’ co-

  clients, including Garber and Helgoe, that sought among other things an order of default.

            ANSWER:      Lorenzini Defendants are without knowledge and information

  sufficient to form a belief about the truth of the allegations in Paragraph 70.

            71.   Defendants further failed to comply with expert discovery deadlines. The

  Corcoran Litigation plaintiffs disclosed their damages expert who was prepared to opine

  that the plaintiffs suffered in excess of $5,000,000 in damages. Despite having a deadline

  to do so, Defendants never disclosed an expert in response, never field a Daubert challenge

  to the expert’s opinions, and failed to disclose to Garber and Helgoe the risks and negative

  implications of failing to disclose a damages expert or challenging the plaintiffs’ damages

  expert.

            ANSWER:      Lorenzini Defendants admit that the plaintiffs in the Corcoran

  Litigation disclosed a damages expert. Lorenzini Defendants are without knowledge

  and information sufficient to form a belief about the truth of the remaining allegations

  of Paragraph 71.

            72.   As a direct and proximate result of Defendants’ failures Defendants left

  Garber and Helgoe as the sole remaining target defendants having to defend a case

  unprepared for trial, with a pattern of discovery failures and noncompliance, a pending

  “death penalty” motion based on Defendants’ discovery misconduct, and an unrebutted

  claim of over $5,000,000 in damages.

            ANSWER:      Paragraph 72 contains legal conclusions to which no response is

  required. To the extent a response is required, Lorenzini Defendants state that they
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 30 of 45 Page ID #74




  are without knowledge and information sufficient to form a belief about the truth of

  the allegations contained in Paragraph 72.

         73.     In addition to the inadequate conflict disclosures and the taking of direction

  from Robert Corcoran mentioned herein, Defendants failed to adequately communicate

  with Garber, and hardly ever communicated with Helgoe, about important matters

  implicating their respective defenses, including but not limited to their:

                 a)      Failures to seek and obtain a nominal settlement of Garber and
                         Helgoe given Garber’s and Helgoe’s lack of knowledge and
                         involvement and their ability to offer cooperation in the claims
                         against the target defendant, Robert Corcoran.

                 b)      Failures to seek or obtain discovery concerning Garber and
                         Helgoe’s lack of involvement in the conduct alleged in the
                         Corcoran Litigation which would have established their defenses
                         and provided grounds for an early exit from the case;

                 c)      Failures to elicit and preserve testimony from Robert Corcoran and
                         other co-clients at their depositions that would have limited or
                         otherwise absolved Garber and Helgoe’s of liability;

                 d)      Refusals to turn over Robert Corcoran’s laptop and documents
                         despite multiple requests and court orders compelling its
                         production;

                 e)      Failures to determine or disclose to Garber and Helgoe and the
                         Court that Robert Corcoran had “wiped” the laptop until the May
                         4, 2018 hearing on plaintiffs’ the Motion to Compel;

                 f)      Representations to opposing counsel and the Court during the May
                         4, 2018 hearing that notwithstanding the “wipe” there was no harm
                         because a backup of the deleted file existed when in fact no such
                         backup existed;

                 g)      Tendering Corcoran’s laptop for review and reconstruction by a
                         third-party in direct violation of the Court’s May 7, 2018 order that
                         a neutral third party review the laptop, thereby tampering with
                         electronic evidence;

                 h)      Failures to provide supplemental responses to interrogatories and
                         requests for production in violation of the court’s orders;
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 31 of 45 Page ID #75




                 i)     Employment of delay tactics to avoid turning over otherwise
                        responsive discovery and failed to produce Robert Corcoran’s
                        financial documents in violation of the court’s May 7, 2018 order;

                 j)     Implementation of an overarching defense strategy of forcing the
                        Corcoran Litigation plaintiffs to spend as much money as possible
                        in hopes of forcing them to settle or drop the case due to an
                        inability to pay plaintiffs’ counsel;

                 k)     Failures to timely disclose a damages expert; and

                 l)     Failures to file a Daubert motion to challenge the opinions of the
                        Corcoran Litigation plaintiffs’ damages expert within the court’s
                        deadline for such motions.

         ANSWER:        Lorenzini Defendants are without knowledge and information

  sufficient to form a belief about the truth of the allegations contained in Paragraph

  73, inclusive of sub-paragraphs (a)-(l).

                           Garber & Helgoe are Forced to Settle

         74.     In October 2018, Garber and Helgoe retained new counsel to represent them

  in the Corcoran Litigation. As a result, they incurred over $130,000 in additional fees and

  costs in an attempt to mitigate the harm caused by Defendants and advance their defenses.

  Given the potentially devastating exposure created by Defendants’ failures, and to prevent

  further losses, Garber and Helgoe ultimately agreed to settle the Corcoran Litigation for a

  sum far greater than they would have had to pay if they had been represented by

  independent, competent counsel.

         ANSWER:        Lorenzini Defendants admit that Garber and Helgoe retained

  new counsel to represent them in the Corcoran Litigation in October 2018. Lorenzini

  Defendants are without knowledge and information sufficient to form a belief about

  the truth of the remaining allegations contained in Paragraph 74.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 32 of 45 Page ID #76




          75.     But for Defendants’ negligence, the Garber and Helgoe would have

  resolved the Corcoran Litigation, either through dismissal, a defense verdict at trial or,

  alternatively, in a settlement for an amount substantially less than the sums it paid, and it

  would not have incurred as much in counsel fees in defending the Corcoran Litigation.

          ANSWER:         Lorenzini Defendants state that the allegations of Paragraph 75

  are legal conclusions to which no response is required. To the extent a response is

  required, Lorenzini Defendants deny the allegations of Paragraph 75.

                           COUNT I – LEGAL MALPRACTICE
                           GARBER v. RONALD N. LORENZINI

          76.     Plaintiff Garber realleges and incorporates by reference Paragraphs 1-75 as

  though fully set forth herein.

          ANSWER:         Ronald Lorenzini restates and incorporates herein by reference

  Lorenzini Defendants’ answers to the allegations in Paragraphs 1-75 of the Complaint

  as though fully set forth herein.

          77.     Plaintiff Garber retained Ronald N. Lorenzini in 2017 to provide a legal

  defense in the Corcoran Litigation. Defendant Ronald N. Lorenzini was an agent and

  authorized representative of Lorenzini & Associates, Ltd. and the attorney in charge of

  Garber’s defense. As such, he owed Garber the duty of care to possess the knowledge, skill

  and care that well-qualified attorneys would ordinarily possess and apply under similar

  circumstances, in order to properly advise, take action on behalf of, and protect his legal

  rights and interests.

          ANSWER:         Ronald Lorenzini denies that he was the attorney in charge of

  Garber’s defense. By way of further answer, Ronald Lorenzini states that the
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 33 of 45 Page ID #77




  remaining allegations of Paragraph 77 are legal conclusions for to which no response

  is required.

         78.     In breach of the aforesaid duty of care, Defendant Ronald N. Lorenzini was

  guilty of one or more of the following negligent acts and/or omissions:

                 a)     Failed to provide Garber with the necessary disclosures with
                        respect to the conflict of interest that existed by way of the joint
                        representation;

                 b)     Failed to obtain Garber’s informed consent to the joint and
                        conflicted representation;

                 c)     Failed to advise Garber of the risks attendant to the joint and
                        conflicted representation;

                 d)     Undertook a joint and conflicted representation and failed to
                        advise Garber to retain independent counsel;

                 e)     Favored the interests of the Corcorans over the interests of Garber
                        by undertaking the joint and conflicted representation and
                        negotiating a fee-split agreement that benefited the Corcorans,
                        allowed them to control the defense, and kept Garber in the case in
                        order to protect the Corcorans from liability and attorneys’ fees
                        rendered in defense of the Corcorans;

                 f)     Failed to file contribution or indemnity claims on the behalf Garber
                        against the Corcorans;

                 g)     Failed to timely, properly or adequately respond to discovery
                        requests;

                 h)     Violated or failed to comply with numerous court orders and
                        deadlines;

                 i)     Failed to file a Daubert motion against the plaintiffs’ damages
                        expert within the court ordered deadline to do so;

                 j)     Failed to disclose a damages expert;

                 k)     Failed to properly supervise other attorneys participating in
                        Garber’s defense, including Defendant Eric A. Freeland; and

                 l)     Was otherwise careless and negligent in the defense of Garber.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 34 of 45 Page ID #78




         ANSWER:         Ronald Lorenzini answers that the allegations of Paragraph 78

  contain legal conclusions to which no response is required. To the extent a response

  is required, Ronald Lorenzini states that he is without knowledge and information

  sufficient to form a belief about the truth of the allegations of Paragraph 78, inclusive

  of sub-paragraphs (a)-(l).

         79.     As a direct and proximate result of the foregoing, inter alia, Garber was not

  promptly dismissed or settled out of the Corcoran Litigation and instead he became mired

  in discovery and motion practice, mainly involving Corcoran’s conduct and interests,

  discovery was not elicited necessary for Garber’s defense, claimed damages were

  unchallenged and unrebutted, sanctions were entered, credibility before the court was

  undermined, a pattern of discovery noncompliance and failings caused by Defendants and

  attributed Garber was established, all of which forced Garber to resolve the Corcoran

  Litigation for an amount in excess of that justified by the facts and evidence.

         ANSWER:         Ronald Lorenzini answers that the allegations of Paragraph 79

  contain legal conclusions to which no response is required. To the extent a response

  is required, Ronald Lorenzini states that he is without knowledge and information

  sufficient to form a belief about the truth of the allegations of Paragraph 79.

         80.     But for Ronald N. Lorenzini’s negligence, Garber would have resolved the

  plaintiffs’ claims, either through dismissal, a defense verdict at trial or, alternatively, in

  settlement, for an amount substantially less than the sums he paid, and he would not have

  incurred as much in counsel fees in defending the Corcoran Litigation.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 35 of 45 Page ID #79




         ANSWER:         Ronald Lorenzini is without knowledge and information

  sufficient to form a belief about the truth of the allegations contained in Paragraph

  80.

         81.     Due to the conflict of interest that existed at the outset of the representation,

  Ronald N. Lorenzini was prohibited from undertaking Garber’s representation. Therefore,

  Garber is entitled to disgorgement for any fees paid to Ronald N. Lorenzini during the

  conflicted representation.

         ANSWER:         Ronald Lorenzini answers that the allegations of Paragraph 79

  contain legal conclusions to which no response is required. To the extent a response

  is required, Ronald Lorenzini denies the allegations of Paragraph 79.

                          COUNT II – LEGAL MALPRACTICE
                           GARBER v. ERIC A. FREELAND

         The allegations of Count II are not directed at Lorenzini Defendants. As such,

  Lorenzini Defendants offer no response to the same.

                       COUNT II – LEGAL MALPRACTICE
                    GARBER v. LORENZINI & ASSOCIATES, LTD.

         88.     Plaintiff Garber realleges and incorporates by reference Paragraphs 1-87 as

  though fully set forth herein.

         ANSWER:         Lorenzini & Associates restate and incorporate herein by

  reference Lorenzini Defendants’ answers to the allegations in Paragraphs 1-75 – and

  Ronald Lorenzini’s answers to the allegations in Paragraph 76-87 – of the Complaint

  as though fully set forth herein.

         89.     Plaintiff Garber retained Defendant Lorenzini & Associates, Ltd. in 2017 to

  provide a legal defense in the Corcoran Litigation. At all times relevant, Defendant Ronald
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 36 of 45 Page ID #80




  Lorenzini, Jr and Eric Freeland were authorized agents of Lorenzini & Associates, Ltd.,

  and all of Defendants Freeland’s and Lorenzini’s acts alleged herein were within said

  agency and were thereby the acts of Defendant Lorenzini & Associates, Ltd.

         ANSWER:         Admit.

         90.     But for Defendants’ negligence, Garber would have resolved the plaintiffs’

  claims, either through dismissal, a defense verdict at trial or, alternatively, in settlement,

  for an amount substantially less than the sums she paid, and she would not have incurred

  as much in counsel fees in defending the Corcoran Litigation.

         ANSWER:         Lorenzini & Associates answer that the allegations of Paragraph

  90 contain legal conclusions to which no response is required. To the extent a response

  is required, Lorenzini & Associates states that it without knowledge and information

  sufficient to form a belief about the truth of the allegations of Paragraph 90.

         91.     Due to the conflict of interest that existed at the outset of the representation,

  Lorenzini & Associates, Ltd. was prohibited from undertaking Garber’s representation.

  Therefore, Garber is entitled to disgorgement for any fees paid to Lorenzini & Associates,

  Ltd. during the conflicted representation.

         ANSWER:         Lorenzini & Associates answer that the allegations of Paragraph

  91 contain legal conclusions to which no response is required. To the extent a response

  is required, Lorenzini & Associates deny the allegations of Paragraph 91.

                          COUNT IV – LEGAL MALPRACTICE
                          HELGOE v. RONALD N. LORENZINI

         92.     Plaintiff Helgoe realleges and incorporates by reference Paragraphs 1-75 as

  though fully set forth herein.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 37 of 45 Page ID #81




          ANSWER:         Ronald Lorenzini restates and incorporates herein by reference

  Lorenzini Defendants’ answers to the allegations in Paragraphs 1-75 of the Complaint

  as though fully set forth herein.

          93.     Plaintiff Helgoe retained Ronald N. Lorenzini in 2017 to provide a legal

  defense in the Corcoran Litigation. Defendant Ronald N. Lorenzini was an agent and

  authorized representative of Lorenzini & Associates, Ltd. and was the attorney in charge

  of the Helgoe’s defense. As such, he owed Helgoe the duty of care to possess the

  knowledge, skill and care that well-qualified attorneys would ordinarily possess and apply

  under similar circumstances, in order to properly advise, take action on behalf of, and

  protect her legal rights and interests.

          ANSWER:         Ronald Lorenzini denies that he was the attorney in charge of

  Helgoe’s defense. By way of further answer, Ronald Lorenzini states that the

  remaining allegations of Paragraph 93 are legal conclusions for to which no response

  is required.

          94.     In breach of the aforesaid duty of care, Defendant Ronald N. Lorenzini was

  guilty of one or more of the following negligent acts and/or omissions:

                  a)      Failed to provide Helgoe with the necessary disclosures with respect
                          to the conflict of interest that existed by way of the joint
                          representation;

                  b)      Failed to obtain Helgoe’s informed consent to the joint and
                          conflicted representation;

                  c)      Failed to advise Helgoe of the risks attendant to the joint and
                          conflicted representation;

                  d)      Undertook a joint and conflicted representation and failed to advise
                          Helgoe to retain independent counsel;
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 38 of 45 Page ID #82




                e)      Favored the interests of the Corcorans over the interests of Helgoe
                        by undertaking the joint and conflicted representation and
                        negotiating a fee-split agreement that benefited the Corcorans,
                        allowed them to control the defense, and kept Helgoe in the case in
                        order to protect the Corcorans from liability and attorneys’ fees
                        rendered in defense of the Corcorans;

                f)      Failed to file contribution or indemnity claims on the behalf Helgoe
                        against the Corcorans;

                g)      Failed to timely, properly or adequately respond to discovery
                        requests;

                h)      Violated or failed to comply with numerous court orders and
                        deadlines;

                i)      Failed to file a Daubert motion against the plaintiffs’ damages
                        expert within the court ordered deadline to do so;

                j)      Failed to disclose a damages expert;

                k)      Failed to properly supervise other attorneys participating in
                        Helgoe’s defense, including Defendant Eric A. Freeland; and

                l)      Was otherwise careless and negligent in the defense of Helgoe.

         ANSWER:        Ronald Lorenzini answers that the allegations of Paragraph 94

  contain legal conclusions to which no response is required. To the extent a response

  is required, Ronald Lorenzini states that he is without knowledge and information

  sufficient to form a belief about the truth of the allegations of Paragraph 94, inclusive

  of sub-paragraphs (a)-(l).

         95.    As a direct and proximate result of the foregoing, inter alia, Helgoe was not

  promptly dismissed or settled out of the Corcoran Litigation and instead she became mired

  in discovery and motion practice, mainly involving Corcoran’s conduct and interests,

  discovery was not elicited necessary for Helgoe’s defense, claimed damages were

  unchallenged and unrebutted, sanctions were entered, credibility before the court was
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 39 of 45 Page ID #83




  undermined, a pattern of discovery noncompliance and failings caused by Defendants and

  attributed Helgoe was established, all of which forced Helgoe to resolve the Corcoran

  Litigation for an amount in excess of that justified by the facts and evidence.

         ANSWER:         Ronald Lorenzini answers that the allegations of Paragraph 95

  contain legal conclusions to which no response is required. To the extent a response

  is required, Ronald Lorenzini states that he is without knowledge and information

  sufficient to form a belief about the truth of the allegations of Paragraph 95.

         96.     But for Ronald N. Lorenzini’s negligence, Helgoe would have resolved the

  plaintiffs’ claims, either through dismissal, a defense verdict at trial or, alternatively, in

  settlement, for an amount substantially less than the sums she paid, and she would not have

  incurred as much in counsel fees in defending the Corcoran Litigation.

         ANSWER:         Ronald Lorenzini is without knowledge and information

  sufficient to form a belief about the truth of the allegations contained in Paragraph

  96.

         97.     Due to the conflict of interest that existed at the outset of the representation,

  Ronald N. Lorenzini was prohibited from undertaking Helgoe’s representation. Therefore,

  Helgoe is entitled to disgorgement for any fees paid to Ronald N. Lorenzini during the

  conflicted representation.

         ANSWER:         Ronald Lorenzini answers that the allegations of Paragraph 97

  contain legal conclusions to which no response is required. To the extent a response

  is required, Ronald Lorenzini denies the allegations of Paragraph 97.

                          COUNT V – LEGAL MALPRACTICE
                           HELGOE v. ERIC A. FREELAND
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 40 of 45 Page ID #84




         The allegations of Count V are not directed at Lorenzini Defendants. As such,

  Lorenzini Defendants offer no response to the same.

                       COUNT VI – LEGAL MALPRACTICE
                    HELGOE v. LORENZINI & ASSOCIATES, LTD.

         104.    Plaintiff Helgoe realleges and incorporates by reference Paragraphs 1-75

  and Paragraphs 92-103 as though fully set forth herein.

         ANSWER:         Lorenzini & Associates restate and incorporate herein by

  reference its answers to the allegations in Paragraphs 1-75 and 92-103 of the

  Complaint as though fully set forth herein.

         105.    Plaintiff Helgoe retained Defendant Lorenzini & Associates, Ltd. in 2017

  to provide a legal defense in the Corcoran Litigation. At all times relevant, Defendant

  Ronald Lorenzini, Jr and Eric Freeland were authorized agents of Lorenzini & Associates,

  Ltd., and all of Defendants Freeland’s and Lorenzini’s acts alleged herein were within said

  agency and were thereby the acts of Defendant Lorenzini & Associates, Ltd.

         ANSWER:         Admit.

         106.    But for Defendants’ negligence, Helgoe would have resolved the plaintiffs’

  claims, either through dismissal, a defense verdict at trial or, alternatively, in settlement,

  for an amount substantially less than the sums she paid, and she would not have incurred

  as much in counsel fees in defending the Corcoran Litigation.

         ANSWER:         Lorenzini & Associates answer that the allegations of Paragraph

  106 contain legal conclusions to which no response is required. To the extent a

  response is required, Lorenzini & Associates states that it is without knowledge and

  information sufficient to form a belief about the truth of the allegations of Paragraph

  106.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 41 of 45 Page ID #85




          107.     Due to the conflict of interest that existed at the outset of the representation,

  Lorenzini & Associates, Ltd. was prohibited from undertaking Helgoe’s representation.

  Therefore, Helgoe is entitled to disgorgement for any fees paid to Lorenzini & Associates,

  Ltd. during the conflicted representation.

          ANSWER:           Lorenzini & Associates answer that the allegations of Paragraph

  107 contain legal conclusions to which no response is required. To the extent a

  response is required, Lorenzini & Associates states it is without knowledge and

  information sufficient to form a belief about the truth of the allegations of Paragraph

  107.

                                    AFFIRMATIVE DEFENSES

          Defendants, Lorenzini & Associates and Ronald Lorenzini (collectively,

  “Lorenzini Defendants”) by and through their attorneys, Wilson Elser Moskowitz Edelman

  and Dicker LLP, and for their Affirmative Defenses, state as follows:

                                FIRST AFFIRMATIVE DEFENSE

                      Proximate Cause: Superseding, Intervening Counsel

          1.       Plaintiffs hired Lorenzini Defendants to defend their interests in the

  underlying Corcoran Litigation.1

          2.       Plaintiffs allege, inter alia, that Lorenzini Defendants were negligent in

  their defense of the Corcoran Litigation on behalf of Plaintiffs (in their role as Defendants

  in the Corcoran Litigation) because “[d]espite having a deadline to do so, [Lorenzini]


            1
              Corcoran Consulting, LLC and B& B Mills Consulting, Inc. (“Corcoran Plaintiffs”) v.
  Cremservices, LLC a/k/a Consolidated Real Estate Management Services, d/b/a Monycall.com; Robert
  Corcoran; Brenda Corcoran; Real Estate Learning Institute, Inc. (a dissolved Illinois corporation); Real
  Estate Learning Institute, Inc. (a Florida corporation); Ronald Garber; Sherry Helgoe; Nancy Mueller: Laura
  Kombrink and Hannah Mullenix, pending in the United States District Court for the Southern District of
  Illinois under case no. 3:17-cv-803 (the “Corcoran Litigation.”)
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 42 of 45 Page ID #86




  Defendants never disclosed an expert in response [to Plaintiffs’ expert in the Corcoran

  Litigation], neve filed a Daubert challenge to the expert’s opinions…” [See, D.E. #1, ¶71].

  As a result of this alleged conduct by Lorenzini Defendants, Plaintiffs were allegedly

  forced to settle the Corcoran Litigation for an amount greater than they would have paid

  otherwise.

          3.      On October 2, 2018, Lorenzini Defendants were granted leave to withdraw

  as counsel for Garber and Helgoe in the Corcoran Litigation.

          4.      On October 17, 2018, attorneys Clinton Cameron and James J. Sanders filed

  Appearances on behalf of Garber and Helgoe in the Corcoran Litigation.

          5.      On October 18, 2018, the Corcoran Litigation was set for trial to begin on

  October 7, 2019.

          6.      Plaintiffs did not incur any damages related to Lorenzini Defendants’

  alleged malpractice with respect to expert discovery in the Corcoran Litigation until

  Plaintiffs settled out of the Corcoran Litigation, on or around March 20, 2019.

          7.      Plaintiffs allege that but for Lorenzini Defendants’ alleged malpractice,

  Plaintiffs would have settled for a lesser amount in the Corcoran Litigation, or would have

  prevailed at a trial.

          8.      However, Attorneys Cameron and Sanders could have remedied Lorenzini

  Defendants’ alleged malpractice relative to expert discovery in the Corcoran Litigation

  until the case was fully dismissed on March 27, 2019.

          9.      Attorneys Cameron and Sanders failed to take remedial measures necessary

  on behalf of Plaintiffs while they were Defendants in the Corcoran Litigation.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 43 of 45 Page ID #87




          10.    That if the allegations contained in Plaintiffs’ Complaint are true, then the

  action (or, inaction) of Attorneys Cameron and Sanders was an intervening proximate

  cause of the injuries and damages alleged and Plaintiffs’ claims are barred in whole or in

  part.

                           SECOND AFFIRMATIVE DEFENSE
                              Failure to Mitigate Damages

          1.     That if the allegations contained in Plaintiffs’ Complaint are true, Plaintiffs

  were under a duty to mitigate their potential damages.

          2.     Despite the aforementioned duty, Plaintiffs failed to instruct their

  subsequent counsel (Clinton Cameron and James Sanders, appearing for Garber and

  Helgoe in the Corcoran Litigation on October 17, 2018), to mitigate their damages through

  seeking leave to challenge the Corcoran Plaintiffs’ expert opinion in the Corcoran

  Litigation such that Garber’s and Helgoe’s interests would be adequately protected at any

  trial in the Corcoran Litigation.

          3.     As a direct and proximate result of Plaintiffs’ acts or omissions, Plaintiffs

  have failed to mitigate the damages alleged in the Complaint.

          4.     In the event the jury finds the Lorenzini Defendants at fault for the damages

  stemming from the injuries allegedly arising out of the subject occurrence, liability that the

  Lorenzini Defendants expressly deny, then Plaintiffs’ recovery against the Lorenzini

  Defendants shall be reduced proportionate with the damages sustained due to Plaintiffs’

  own failure.
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 44 of 45 Page ID #88




                            THIRD AFFIRMATIVE DEFENSE
                                Failure to State a Claim

         1.      Plaintiff’s Complaint fails to state a claim against Lorenzini Defendants

  upon which relief can be granted.

                       ADDITIONAL AFFIRMATIVE DEFENSES

         Lorenzini Defendants state that these named Affirmative Defenses are based on,

  and therefore necessarily limited by, the records and information presently recollected and

  thus far discovered. Lorenzini Defendants therefore reserve the right to assert additional

  affirmative defenses that are revealed during the course of its investigation of this matter.


         WHEREFORE, Defendants, Ronald Lorenzini and Lorenzini & Associates, Ltd.,

  respectfully request this Court enter a judgment be entered in their favor and against the

  Plaintiffs, and this Court award any such other relief as it deems equitable and just.

                                                Respectfully submitted,

                                                LORENZINI & ASSOCIATES, LTD.
                                                and RONALD N. LORENZINI, JR.

                                                /s/ Kimberly E. Blair
                                                One of Their Attorneys

  Kimberly E. Blair (ARDC #6272934)
  Wilson, Elser, Moskowitz, Edelman & Dicker LLP
  55 W. Monroe Street, Suite 3800
  Chicago, IL 60603
  312-704-0550 (T)
  Firm No.: 16741
Case 3:20-cv-00025-DWD Document 16 Filed 03/10/20 Page 45 of 45 Page ID #89




                              CERTIFICATE OF SERVICE

         The undersigned certifies that a true and correct copy of the above pleading was
  served on all counsel of record via ECF and e-mail before the hour of 5:00 p.m. this 10th
  day of March, 2020.

   For Plaintiffs                             For Defendant Freeland
   Michael C. Bruck                           Anthony G. Barone
   Jessica Lynn Dagley                        Jason W. Jochum
   Spellmire Bruck LLP                        Zach McGourty
   One E. Wacker Drive, Suite 2350            Barone Law Group, P.C.
   Chicago, IL 60601                          17W635 Butterfield Rd., Suite 145
   mcb@spellmirebruck.com                     Oakbrook Terrace, IL 60181
   jld@spellmirebruck.com                     abarone@baronelawgroup.com
                                              jjochum@baronelawgroup.com
                                              zmcgourty@baronelawgroup.com


                                              Respectfully submitted,


                                              By: /s/ Kimberly E. Blair
                                                  Attorneys for Defendants Lorenzini &
                                                  Associates, Ltd. and Ronald L.
                                                  Lorenzini, Jr.


  Kimberly E. Blair (ARDC #6272934)
  Wilson, Elser, Moskowitz, Edelman & Dicker LLP
  55 W. Monroe Street, Suite 3800
  Chicago, IL 60603
  312-704-0550 (T)
  312-704-1522 (F)
